
	
		I
		111th CONGRESS
		1st Session
		H. R. 1014
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2009
			Mr. Gohmert (for
			 himself, Mr. Franks of Arizona,
			 Mr. Sensenbrenner,
			 Mr. Broun of Georgia,
			 Mr. Paul, Mr. Lamborn, Mrs.
			 Lummis, Mr. Hensarling,
			 Mr. Bartlett,
			 Mr. Burton of Indiana, and
			 Mr. Harper) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to tax bona
		  fide residents of the District of Columbia in the same manner as bona fide
		  residents of possessions of the United States.
	
	
		1.Short titleThis Act may be cited as the
			 No Taxation Without Representation
			 Act.
		2.FindingsThe Congress finds the following:
			(1)The phrase
			 no taxation without representation was a rallying cry of many
			 American colonists during the period of British rule in the 1760s and early
			 1770s. The slogan gained widespread notoriety after the passage of the Sugar
			 Act on April 5, 1764.
			(2)American colonists
			 increasingly resented being levied taxes without having actual legislators
			 seated and voting in Parliament in London. The idea that there should be no
			 taxation without representation dated back even further. Benjamin Franklin
			 stated, it is suppos’d an undoubted Right of Englishmen not to be taxed
			 but by their own Consent given thro’ their Representatives..
			(3)This issue became
			 even more defined in 1765 with the passage of the Stamp Act which was the first
			 true attempt to levy a direct tax on the American colonies. Ultimately the tax
			 was repealed, but the idea of no taxation without representation
			 persisted.
			(4)Article I, section
			 2, clause 1 of the United States Constitution, states, The House of
			 Representatives shall be composed of Members chosen every second Year by the
			 People of the several States, and the Electors in each State shall have the
			 Qualifications requisite for Electors of the most numerous Branch of the State
			 Legislature..
			(5)The Organic Act of
			 1801 placed Washington, DC, under the exclusive jurisdiction of the United
			 States Congress and people in the District were no longer considered residents
			 of Virginia or Maryland.
			(6)Many in Washington, DC, were immediately
			 opposed to the idea of being taxed without congressional representation and
			 over the years several congressional leaders introduced constitutional
			 amendments to give the District of Columbia voting representation, though none
			 were successful.
			(7)In 1898, Puerto Rico was acquired by the
			 United States and currently has a Resident Commissioner with limited voting
			 rights. Section 933 of the Internal Revenue Code of 1986 exempts bona fide
			 citizens who are residents of Puerto Rico for the entire taxable year from
			 Federal taxes on income earned in Puerto Rico.
			(8)On March 31, 1917, the United States took
			 possession of the Virgin Islands and in 1927, the territory’s residents were
			 granted citizenship. Under section 932 of the Internal Revenue Code of 1986,
			 individuals who are bona fide residents of the United States Virgin Islands
			 during the entire taxable year, and who fully pay all income tax liabilities to
			 the United States Virgin Islands, are not subject to Federal income taxes on
			 their income.
			(9)Guam was
			 established as a territory of the United States after the passage of the Guam
			 Organic Act of 1950. Under the provisions of section 935 of the Internal
			 Revenue Code of 1986, residents of Guam are required to file tax returns with
			 Guam, but not with the United States Federal Government and therefore the
			 residents do not have to pay United States Federal income taxes.
			(10)The Commonwealth of the Northern Mariana
			 Islands was established in 1975 after residents decided not to pursue
			 independence, but instead they opted to enter into territory negotiations. The
			 tax treatment of the Northern Mariana Islands is similar to the structure of
			 Guam in that bona fide residents are not required to pay Federal income
			 taxes.
			(11)American Samoa, which is technically
			 considered unorganized because no Organic Acts have been passed
			 by Congress, is governed by section 931 of the Internal Revenue Code of 1986.
			 Under this section, bona fide year-round residents are exempt from Federal
			 taxes on income they earn in Samoa, Guam, and Northern Mariana Islands, but are
			 subject to Federal taxes on income earned elsewhere.
			(12)In keeping with the early history and
			 democratic traditions of the United States, the principles established in the
			 Constitution, and in conformance with the other territories of the United
			 States which have delegates but no Representative, the residents of the
			 District of Columbia should be exempt from paying United States Federal income
			 taxes.
			3.Exclusion from
			 gross income for income from sources within the District of Columbia
			(a)In
			 generalSubpart D of part III
			 of subchapter N of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					938.Income from
				sources within the District of Columbia
						(a)General
				ruleIn the case of an
				individual who is a bona fide resident of the District of Columbia during the
				entire taxable year, gross income shall not include—
							(1)income derived
				from sources within the District of Columbia, and
							(2)income effectively
				connected with the conduct of a trade or business by such individual within the
				District of Columbia.
							(b)Deductions, etc.
				allocable to excluded amounts not allowableAn individual shall
				not be allowed—
							(1)as a deduction
				from gross income any deductions (other than the deduction under section 151,
				relating to personal exemptions), or
							(2)any credit,
				properly allocable or chargeable against amounts excluded from gross income
				under this section.
							(c)Bona fide
				resident and other applicable rulesFor purposes of this section,
				rules similar to the rules of section 876, 937, 957(c), 3401(a)(8)(D), and 7654
				shall apply.
						.
				
			(b)Clerical
			 amendmentThe table of
			 sections for subpart D of part III of subchapter N of chapter 1 of such Code is
			 amended by adding at the end the following new item:
				
					
						Sec. 938. Income from sources within the District of
				Columbia.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
